USCA11 Case: 20-13674    Date Filed: 10/07/2021   Page: 1 of 8




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                 ____________________

                        No. 20-13674
                  Non-Argument Calendar
                 ____________________

JAMES BUCKMAN,
MAURICE SYMONETTE,
                                         Plaintiffs-Appellants,
versus
LANCASTER MORTGAGE CO.,
DEUTSCHE BANK NATIONAL TRUST CO.,
as Trustee under the pooling and servicing
agreement series rast 2006-A8,
SECURITY AND EXCHANGE COMMISSION,
U.S. TREASURY,
USCA11 Case: 20-13674        Date Filed: 10/07/2021     Page: 2 of 8




2                      Opinion of the Court                20-13674

                                              Defendants-Appellees,


ONE WEST BANK, et al.,


                                                        Defendants.


                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 1:19-cv-24184-MGC
                    ____________________

Before JILL PRYOR, BRANCH, and LUCK, Circuit Judges.
PER CURIAM:
       James Buckman and Maurice Symonette (“Buckman and Sy-
monette”) appeal from the district court’s dismissal with prejudice
of their second amended complaint as an impermissible shotgun
pleading. They argue that the district court erred and demon-
strated bias by dismissing their case because they had filed a motion
for an additional three-day extension of time and the district court
provided a window for responses to the motion by the defendants,
USCA11 Case: 20-13674               Date Filed: 10/07/2021        Page: 3 of 8




20-13674                   Opinion of the Court                                 3

but then dismissed the case before the responses were due. 1 After
review, we affirm.

                               I.    Background

       In October 2019, Buckman and Symonette filed a pro se 45-
page complaint against eight defendants including numerous
banks, a mortgage company, the Security and Exchange Commis-
sion, the U.S. Treasury, and other entities, raising numerous claims
including: (1) quiet title; (2) slander of title; (3) unjust enrichment;
(4) violations of the Real Estate Settlement Procedures Act; (5)
fraud and concealment; (6) violation of timely assignment and lack
of consideration; and (7) various violations of several Florida stat-
utes. Thereafter, in December 2019, Buckman and Symonette filed

1 Over four months after filing their notice of appeal from the dismissal of their

complaint, Buckman and Symonette filed two motions for recusal of the dis-
trict court judge, arguing that she had a conflict of interest based on her finan-
cial statements, which revealed interests in companies doing business with one
of the defendants. The district court denied the motions. Buckman and Sy-
monette did not file an amended or new notice of appeal following entry of
that order. Therefore, we lack jurisdiction to review the district court’s denial
of the motion for recusal. See McDougald v. Jenson, 786 F.2d 1465, 1474 (11th
Cir. 1986) (holding that, although we liberally construe notices of appeal under
Federal Rule of Appellate Procedure 3 to include orders not expressly desig-
nated, that allowance does not extend to an order that was not entered when
the notice of appeal was filed); see also LaChance v. Duffy’s Draft House, Inc.,
146 F.3d 832, 837–38 (11th Cir. 1998) (holding that we lacked jurisdiction over
a post-judgment order awarding attorney’s fees where the motion for attor-
ney’s fees was not filed until after the notice of appeal and the plaintiff failed
to file an amended notice of appeal from the order awarding fees).
USCA11 Case: 20-13674          Date Filed: 10/07/2021       Page: 4 of 8




4                       Opinion of the Court                    20-13674

a 51-page amended complaint asserting a total of 11 causes of ac-
tion.

        On July 24, 2020, the district court, sua sponte, struck the
amended complaint as an impermissible shotgun pleading. The
district court set forth the pleading rules in its order, and provided
that the plaintiffs had until July 31, 2020 to file a second amended
complaint. The district court emphasized that, in the second
amended complaint,

      Plaintiffs are required to make a “short and plain
      statement of the claim showing that the pleader is en-
      titled to relief . . .” Fed. R. Civ. P. 8(a). Plaintiffs must
      also state each theory of liability separately “in num-
      bered paragraphs, each limited as far as practicable to
      a single set of circumstances.” Fed. R. Civ. P. 10(b).
      The newly amended complaint should clearly deline-
      ate which factual allegations and cited laws are rele-
      vant to the asserted cause of action. This includes
      specifying which Defendant is liable under each cause
      of action and which Defendant is implicated in each
      factual allegation. Failure to comply with this Order
      may result in the dismissal of this case with prejudice
      or other appropriate sanctions.
USCA11 Case: 20-13674               Date Filed: 10/07/2021       Page: 5 of 8




20-13674                   Opinion of the Court                                5

       On July 31, 2020, the plaintiffs filed a motion for an extension
of time to file their second amended complaint. The district court
granted the motion and ordered that the second amended com-
plaint be filed on or before August 6, 2020.

       On August 6, 2020, the plaintiffs filed a motion seeking three
more days to file their second amended complaint. On the same
date, after filing their extension motion, they filed their second
amended complaint. The 92-page second amended complaint
added 4 new causes of action and suffered from many of the same
issues as the first amended complaint.

       On August 17, 2020, the district court dismissed with preju-
dice the second amended complaint explaining that the second
amended complaint “does not cure the defects that required strik-
ing of the initial Complaint.” This appeal followed. 2

                              II.     Discussion

       Buckman and Symonette argue that the district court erred
and demonstrated bias when it dismissed their case with prejudice
while their motion for extension of time was pending. Specifically,


2Following the dismissal of their complaint, Buckman and Symonette filed a
motion for reconsideration in the district court, which was denied. However,
they do not raise any arguments related to the denial of their motion for re-
consideration in their brief. Accordingly, the district court’s resolution of the
motion for reconsideration is not before us.
USCA11 Case: 20-13674        Date Filed: 10/07/2021     Page: 6 of 8




6                      Opinion of the Court                20-13674

they argue that the district court docketed their motion for a three-
day extension of time to file the second amended complaint and set
“[r]esponses due by 8/20/2020,” but then dismissed the case before
that date. They also raise arguments related to the merits of their
underlying claims.

       The district court did not err in dismissing the case. On the
day the second amended complaint was due, Buckman and Sy-
monette filed the request for a three-day extension of time, but
they then filed a second amended complaint the same day. The
filing of the second amended complaint on the day it was due
mooted the motion for an extension of time and the related re-
sponse period. Once the second amended complaint was filed,
there was nothing left for the district court to do except review the
complaint to determine whether the plaintiffs corrected the previ-
ously identified pleading issues.

        To the extent that Buckman and Symonette’s brief could be
liberally construed as challenging the district court’s dismissal of
the second-amended complaint as an impermissible shotgun plead-
ing, we review the district court’s decision for abuse of discretion.
Barmapov v. Amuial, 986 F.3d 1321, 1324 (11th Cir. 2021); see also
Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998)
(“Pro se pleadings are held to a less stringent standard than plead-
ings drafted by attorneys and will, therefore, be liberally con-
strued.”).
USCA11 Case: 20-13674          Date Filed: 10/07/2021      Page: 7 of 8




20-13674                Opinion of the Court                           7

       “A shotgun pleading is a complaint that violates either Fed-
eral Rule of Civil Procedure 8(a)(2) or Rule 10(b), or both.” Bar-
mapov, 986 F.3d at 1324. Rule 8 requires that the complaint set
forth “a short and plain statement of the claim” demonstrating an
entitlement to relief, and Rule 10 requires that a plaintiff “state [his]
claims . . . in numbered paragraphs, each limited as far as practica-
ble to a single set of circumstances.” Fed. R. Civ. P. 8(a)(2) and
10(b). Rule 10 further provides that each claim be stated in separate
counts “[i]f doing so would promote clarity.” Id. R. 10(b). We have
repeatedly condemned the use of shotgun pleadings. See Bar-
mapov, 986 F.3d at 1324; Magluta v. Samples, 256 F.3d 1282, 1284
(11th Cir. 2001).

        When a plaintiff files a shotgun pleading, a district court
must give him one chance to replead before dismissing his case
with prejudice on shotgun pleading grounds. Vibe Micro, Inc. v.
Shabanets, 878 F.3d 1291, 1295–96 (11th Cir. 2018). The district
court should explain how the pleading violated the shotgun rule so
that the plaintiff can remedy his next pleading. Id. Where, as here,
the plaintiff is provided fair notice of the specific defects in his com-
plaint and a meaningful chance to fix it but fails to correct the de-
fects, the district court does not abuse its discretion by dismissing
with prejudice on shotgun pleading grounds. Jackson v. Bank of
Am., N.A., 898 F.3d 1348, 1358–59 (11th Cir. 2018). Accordingly,
the district court did not abuse its discretion in dismissing the sec-
ond amended complaint with prejudice because Buckman and Sy-
monette failed to correct the pleading defects. Id.
USCA11 Case: 20-13674    Date Filed: 10/07/2021   Page: 8 of 8




8                  Opinion of the Court              20-13674

     Consequently, we affirm.

           AFFIRMED.